Speer, Justice.
In March, 1879, Sell and Foster brought their suit against McWhorter & Young, on a note for three hundred and seventy-eight dollars. On this note there was a credit, on 15th of December, 1875, for $150.00; on 23d of July, 1878, for $3.98. Defendants filed to said suit pleas of the general issue and of payment. Pending the trial plaintiffs amended their writ by striking out Sell & Foster as plaintiffs, and inserting in lieu the name of E. E. Sell, *140Foster, one of the original plaintiffs, being dead, and previous thereto having sold his interest to Sell. During the trial of said case, defendants Were offered as witnesses in their own Behalf, to prove a payment of money on the note to Charles Foster, the other plaintiff not being present, and it being admitted that Foster was dead. The testimony was rejected by the court. The jury found for the plaintiff and defendants moved for a new trial — relying mainly upon the ground of the alleged error of the court in rejecting the defendants as witnesses to prove the payment of money to Foster, one of the payees of said note, he being dead. The motion was refused by the court, and defendants excepted.
The Code provides “ where one of the original parties to the contract or cause of action in issue or on trial is dead, or is shown to the court to be insane, or where an executor or administrator is a party in any suit on a contract of his'testator or intestate, the other party shall not be admitted to testify in his own favor.” Code, §3854.
Here, Foster, the dead man, was one of the original, parties to the note, being one of the payees — this note is the contract sued on. Defendants pleaded payment and seek to show by their own testimony the fact of the alleged payment made to Foster. Is not this in conflict with the before recited section, that declares where one of the original parties to the contract is dead the other party shall not be admitted to testify in his own favor! Does the fact that Foster had sold out his interest in the note affect or vary the rule? We think not. If it be true that Foster has collected this money and has not accounted for it to the partnership, he would be liable if defendants should recover. So that the evidence of defendants tends to fix a liability on Foster’s estate, and his estate would ultimately be liable if a recovery was had, and his representative could not show a payment by Foster to the firm. We distinguish this case from Field vs. Walker in the 36 Ga., relied upon by counsel for plaintiffs in error.
*141The living witnesses were offered there to prove their deceased alleged co-contractor was not authorized to sign their names to the paper sued on. These witnesses and the deceased were parties on the same side of the contract sued on — the deceased man was not a party to the cause. But in this case the plea is in the nature of a cross action against the living partner for an act against his copartner in receiving money and failing to give defendants credit for it. In Leaptrot vs. Robinson, 37 Ga., this court held “ that in a transaction with partners and one is dead, the opposite living party could testify to any matters within the knowledge of the living member of the firm.” The inference is irresistible that if offered to prove transactions with the dead member he would not be competent.
The construction of this act by this court, and the law itself, proceeds upon the idea that a witness, a party to the contract or cause of action in issue and on trial, is incom petent when the mouth of the other party is closed by death, touching matters pertaining to the issue or contract about which the living and dead parties are alone cognizant.
Let the judgment of the court below be affirmed.